16 So. 3d 261 (2009)
Ingemar KEITT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1605.
District Court of Appeal of Florida, Fourth District.
August 19, 2009.
Ingemar Keitt, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Ingemar Keitt challenges the trial court's summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) in which he alleges that he did not have the requisite predicate offenses to support his sentencing enhancement. We reverse and remand for further proceedings. Though the order denying relief referenced a state's response, the state advises that it had not been ordered to respond to the rule 3.800 motion. Rather, it responded to a rule 3.850 motion that had been pending as well.
Reversed and remanded.
DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.